                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EARL C. HANDFIELD, II,                     :
     Petitioner,                           :
                                           :
                      v.                   :      CIVIL ACTION NO. 17-CV-1634
                                           :
MARK GARMAN, et al.,                       :
    Respondents.                           :

                                          ORDER

       AND NOW, this 20th day of February, 2020, in consideration of Petitioner Earl C.

Handfield’s Motion for Habeas Relief to Prevent a Grave Miscarriage of Justice under Rule

60(d)(1) (ECF No. 33); Amended 60(D)(1) Motion (ECF No. 38); Second Amended 60(D)(1)

Motion (ECF No. 39); and Motion to Proceed In Forma Pauperis (ECF No. 35), it is

ORDERED that:

       1.     The Motion for Habeas Relief to Prevent a Grave Miscarriage of Justice under

Rule 60(d)(1) (ECF No. 33), Amended 60(D)(1) Motion (ECF No. 38), and Second Amended

60(D)(1) Motion (ECF No. 39) are DENIED for the reasons set forth in the Court’s

Memorandum accompanying this Order.

       2.     The Motion to Proceed In Forma Pauperis (ECF No. 35) is DENIED AS

UNNECESSARY since Handfield has already paid the $5 filing fee for this case.

       3.     A Certificate of Appealability is DENIED pursuant to 28 U.S.C. § 2253(c).

                                           BY THE COURT:


                                           /s/ Jeffrey L. Schmehl
                                           JEFFREY L. SCHMEHL, J.
